FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CHRISTINE BLANTZ,                        No. 11-56525
               Plaintiff-Appellant,
                                            D.C. No.
                  v.                     3:09-cv-02145-
                                             L-BLM
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND REHABILITATION,
Division of Correctional Health Care       OPINION
Services; JAMES RUDDY,
individually and in his official
capacity as medical auditor for
CDCR; ELIZABETH DOS SANTOS
CHEN, individually and in her
official capacity as Chief Medical
Officer for the Southern Region of
Clinical Support for the CDCR;
DWIGHT W. WINSLOW, M.D.,
individually and in his official
capacity as statewide medical
director for the CDCR; TERRY HILL,
M.D., individually and in his official
capacity as Chief Medical Officer
and governing body member of the
CDCR; STEVEN F. RITTER, D.O.,
individually and in his official
capacity as Regional Director for the
Southern District of the CDCR;
DOES, 1-20, inclusive,
                Defendants-Appellees.
2        BLANTZ V. CAL. DEP’T OF CORR. & REHAB.

       Appeal from the United States District Court
          for the Southern District of California
     M. James Lorenz, Senior District Judge, Presiding

                    Argued and Submitted
              June 6, 2013—Pasadena, California

                      Filed August 15, 2013

       Before: Sidney R. Thomas, Barry G. Silverman,
          and Raymond C. Fisher, Circuit Judges.

                     Opinion by Judge Fisher


                           SUMMARY*


                            Civil Rights

    The panel affirmed the district court’s dismissal of an
action brought under 42 U.S.C. § 1983 and state law which
alleged that plaintiff was terminated without explanation from
her independent contractor position as a nurse for the
California prison medical care system and given negative job
references that effectively barred her from further
employment within the system.

    The panel agreed with the district court that plaintiff did
not have a constitutionally protected property interest in her
independent contractor position. The panel held that a state

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
        BLANTZ V. CAL. DEP’T OF CORR. & REHAB.                 3

agency does not create protected property interests for its
independent contractors simply by instituting performance
review procedures.

    The panel affirmed the district court’s dismissal of
plaintiff’s federal deprivation of liberty claim, determining
that plaintiff had not alleged that she was unable to find work
as a nurse, only that she was unable to obtain work with the
California Department of Corrections and Rehabilitation, and
that this was insufficient to trigger the due process protections
of the Fourteenth Amendment.

    The panel affirmed the dismissal of the state law claims
against Terry Hill, the former Chief Medical Officer for the
Receiver of the California prison medical care system,
determining that plaintiff’s allegations concerning Hill were
conclusory and implausible on their face.



                         COUNSEL

Suzanne M. Nicholson (argued), George E. Murphy, and
Mark A. Campbell, Murphy, Campbell, Guthrie & Alliston,
Sacramento, California, for Plaintiff-Appellant.

Elizabeth Vann (argued), Deputy Attorney General, Kamala
D. Harris, Attorney General of California, Alicia M. B.
Fowler, Senior Assistant Attorney General, and Christine
Mersten, Supervising Deputy Attorney General, for
Defendants-Appellees California Department of Corrections
and Rehabilitation, Division of Correctional Health Care
Services, James Ruddy, M.D., Elizabeth Dos Santos Chen,
Dwight W. Winslow, M.D., and Steven F. Ritter, D.O.
4       BLANTZ V. CAL. DEP’T OF CORR. & REHAB.

Martin H. Dodd (argued), Futterman Dupree Dodd Croley
Maier LLP, San Francisco, California, for Defendant-
Appellee Terry Hill, M.D.


                          OPINION

FISHER, Circuit Judge:

    Plaintiff Christine Blantz was terminated without
explanation from her independent contractor position as a
nurse for the California prison medical care system. When
she applied for another position elsewhere within the
California Department of Corrections and Rehabilitation
(CDCR), she was informed that she had received poor
recommendations and therefore did not meet the job
requirements. Upset that her position had been terminated
and that she was unable to find other work within the CDCR,
Blantz sued various CDCR employees and the CDCR itself.

    The district court dismissed Blantz’s two federal claims,
which alleged that the defendants deprived her of property
and liberty without due process in violation of the Fourteenth
Amendment. The district court dismissed all of Blantz’s
claims against defendant Terry Hill (the former Chief
Medical Officer for the Receiver of the California prison
medical care system) and remanded the remainder of Blantz’s
state law claims to San Diego Superior Court.

    We agree with the district court that Blantz did not have
a constitutionally protected property interest in her
independent contractor position with the CDCR and that she
failed to allege sufficient facts to state a claim for denial of
liberty without due process. We also agree that dismissal of
         BLANTZ V. CAL. DEP’T OF CORR. & REHAB.                    5

the claims against Dr. Hill was appropriate because Blantz’s
allegations concerning Hill were conclusory and implausible
on their face. We affirm.

                         I. Background

    Blantz’s complaint alleges the following facts. In July
2006, Blantz entered into a written agreement with Newport
Oncology and Healthcare, Inc. (NOAH) to work as a nurse
practitioner for the CDCR. The CDCR contracts with NOAH
to identify available healthcare professionals and refer them
to the CDCR to work in medical facilities owned by the
CDCR throughout California. Blantz agreed with NOAH to
provide medical services to the CDCR as an independent
contractor. Pursuant to the agreement, Blantz’s wages would
be paid by NOAH, not by the CDCR. NOAH was not
allowed to exercise control over her job performance.

    When Blantz began working for the CDCR, she attended
an orientation session and received a number of documents
explaining the CDCR’s policies and procedures.1 In this
lawsuit, Blantz contends that the content of these documents
gives her a constitutionally protected property interest in her
continued independent contractor position with the CDCR.

   Blantz worked as a nurse practitioner for the CDCR at
Calipatria State Prison from July 2006 to December 2007.
Blantz alleges, on information and belief, that in November


  1
    The following documents were among those given to Blantz: (1) a
Health Care Professionals Orientation Manual; (2) a document entitled
“Licensed Independent Practitioners – Due Process”; (3) a handbook
entitled “Nurse Practitioner Policy & Procedures”; and (4) a copy of
Chapter 1, Division 3 of Title 15 of California Code of Regulations.
6       BLANTZ V. CAL. DEP’T OF CORR. & REHAB.

2007, defendant James Ruddy, a CDCR medical auditor,
conducted an audit of Blantz’s patient charts and provided a
negative assessment of her performance. Blantz alleges that
Ruddy’s negative assessment was meritless and unwarranted.
Blantz received no notice of the negative assessment. In
December 2007, Blantz was informed by one of her
supervising physicians that someone from the CDCR had
decided to terminate Blantz’s placement, but Blantz was not
told the name of the person who made the decision. Blantz
had not received notice of any contemplated corrective or
adverse action against her prior to this date, and she was
never given advance notice of her dismissal or informed of
the reasons for her dismissal. Blantz’s contract with NOAH
states that the contract can be terminated immediately if the
CDCR requests that Blantz be removed from the placement.
After being fired, Blantz attempted unsuccessfully to uncover
the official reason for her termination, including pursuing
state administrative remedies.

    In February 2008, Blantz applied to work elsewhere in the
CDCR, but she was informed by a “third party” that she had
poor recommendations from her previous work at CDCR and
that she no longer met their requirements. Blantz has been
unable to ascertain either the identity of the person who gave
her the poor recommendations or the precise nature of the
poor recommendations.

    Blantz filed suit in California state court against the
CDCR, Ruddy and four other CDCR officials: Elizabeth Dos
Santos Chen (Ruddy’s supervisor), Steven Ritter (regional
director for the Southern California district of the CDCR),
Dwight Winslow (state medical director for the CDCR) and
Terry Hill, the Chief Medical Officer for the Receiver of the
          BLANTZ V. CAL. DEP’T OF CORR. & REHAB.                         7

California prison medical care system.2 Dr. Hill removed the
case to the federal District Court for the Southern District of
California.

    The operative second amended complaint included 11
causes of action, including two claims under 42 U.S.C.
§ 1983 alleging that the defendants, under color of state law,
deprived Blantz of property and liberty without due process.3
The district court dismissed without leave to amend the
federal causes of action against all defendants, as well as all
other causes of action against Hill, and remanded the
remaining state law claims to San Diego Superior Court.
Blantz appeals.

                     II. Standard of Review

    We review de novo the district court’s order granting a
motion to dismiss. See Manzarek v. St. Paul Fire & Marine
Ins. Co., 519 F.3d 1025, 1030 (9th Cir. 2008). On a motion
to dismiss, the factual allegations in the complaint are
accepted as true, and the pleadings are construed in the light
most favorable to the non-moving party, see id. at 1031, but
we need not accept as true factual allegations that are not


     2
     In Plata v. Schwarzenegger, a federal district court placed the
California prison medical care system into receivership. See Order
Appointing Receiver, Plata v. Schwarzenegger, No. 01-1351-TEH (N.D.
Cal. Feb. 14, 2006), ECF No. 473.
 3
   The nine state law claims are intentional interference with contractual
relations, intentional interference with prospective economic relations,
negligent interference with prospective economic relations, wrongful
termination, breach of contract, defamation, violation of right to privacy,
violation of due process under the California Constitution and breach of
mandatory duty under California Government Code section 815.6.
8         BLANTZ V. CAL. DEP’T OF CORR. & REHAB.

plausible on their face, see Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 570 (2007). We review the district court’s
denial of leave to amend for abuse of discretion. See
Manzarek, 519 F.3d at 1031.

                      III. Discussion

    A. Denial of a Property Interest Without Due Process

    The Fourteenth Amendment provides that no state shall
“deprive any person of life, liberty, or property, without due
process of law.” U.S. Const. amend. XIV, § 1. Before the
state deprives someone of a protected property interest, “the
right to some kind of prior hearing is paramount.” Bd. of
Regents of State Colleges v. Roth, 408 U.S. 564, 569–70
(1972). “But the range of interests protected by procedural
due process is not infinite.” Id. at 570. “To have a property
interest in a benefit, a person clearly must have more than an
abstract need or desire for it. He must have more than a
unilateral expectation of it. He must, instead, have a
legitimate claim of entitlement to it.” Id. at 577 (emphasis
added). “Property interests . . . are not created by the
Constitution. Rather they are created and their dimensions
are defined by existing rules or understandings that stem from
an independent source such as state law-rules or
understandings that secure certain benefits and that support
claims of entitlement to those benefits.” Id.

    In a pair of companion cases handed down the same day,
the Supreme Court explained that government employees can
have a protected property interest in their continued
employment if they have a legitimate claim to tenure or if the
terms of the employment make it clear that the employee can
        BLANTZ V. CAL. DEP’T OF CORR. & REHAB.               9

be fired only for cause. See id. at 576–78; Perry v.
Sindermann, 408 U.S. 593, 599–603 (1972).

    Board of Regents involved an assistant professor at a state
university whose employment was not renewed at the end of
his first academic year and who was given no reason for the
non-renewal and no opportunity to challenge the decision at
a hearing. See Bd. of Regents, 408 U.S. at 566, 568. When
the professor sued for deprivation of property without due
process, the Court held that he did not have a protected
property interest in his continued employment because his
employment contract was for a fixed one-year term and state
law provided that a state university teacher could acquire
tenure only after four years of year-to-year employment. See
id. at 566, 576–78.

        [T]he terms of [Roth’s] appointment secured
        absolutely no interest in re-employment for
        the next year. They supported absolutely no
        possible claim of entitlement to re-
        employment. . . . In these circumstances,
        [Roth] surely had an abstract concern in being
        rehired, but he did not have a property interest
        sufficient to require the University authorities
        to give him a hearing when they declined to
        renew his contract of employment.

Id. at 578.

   Sindermann concerned a teacher in a state college system
who, after 10 years of employment under year-to-year
contracts, had his contract terminated by the Board of
Regents. See Sindermann, 408 U.S. at 594–95. Like Roth,
Sindermann was not provided an official reason for the
10      BLANTZ V. CAL. DEP’T OF CORR. & REHAB.

failure to renew his contract nor a hearing or other
opportunity to challenge the basis for his non-renewal. See
id. at 595. The Court held that although Sindermann’s
employment contract did not provide for tenure, he might be
able to show that the college had adopted a de facto tenure
program under which Sindermann had tenure. See id. at
599–600. The Court pointed to a faculty guide that provided:
“Teacher Tenure: Odessa College has no tenure system. The
administration of the College wishes the faculty member to
feel that he has permanent tenure as long as his teaching
services are satisfactory and as long as he displays a
cooperative attitude toward his co-workers and his superiors,
and as long as he is happy in his work.” Id. Although not
finding the faculty guide necessarily created a protected
property interest, the Court held it was sufficient to create a
triable issue of fact that precluded summary judgment:

       A teacher, like [Sindermann], who has held
       his position for a number of years, might be
       able to show from the circumstances of this
       service – and from other relevant facts – that
       he has a legitimate claim of entitlement to job
       tenure. . . . [T]here may be an unwritten
       ‘common law’ in a particular university that
       certain employees shall have the equivalent of
       tenure. This is particularly likely in a college
       or university . . . that has no explicit tenure
       system even for senior members of its faculty,
       but that nonetheless may have created such a
       system in practice.

Id. at 602. Relying on the principles outlined in these cases,
Blantz argues that she has a constitutionally protected
          BLANTZ V. CAL. DEP’T OF CORR. & REHAB.                       11

property interest in her continued employment with the
CDCR.

    A key distinction is that Blantz was not an employee of
the CDCR – she was an independent contractor.4 We assume
without deciding that independent contractors can potentially
have a constitutionally protected property interest in their
continued independent contractor positions with the
government. Even so, the mere fact of an independent
contractor relationship with the state is insufficient, on its
own, to create a constitutionally protected property interest.
There must be some source, recognized under state law, for
Blantz’s claimed entitlement to her position, not merely her
unilateral expectation that it would continue. See Bd. of
Regents, 408 U.S. at 577. Blantz’s contract with NOAH
certainly does not create such an entitlement. On the
contrary, the contract specifically states that NOAH could
terminate Blantz’s position for any reason with 30 days’


   4
     The cases Blantz cites to support her property interest argument all
involve employees, not independent contractors paid through an agency.
See Int’l Bhd. of Elec. Workers v. City of Gridley, 666 P.2d 960, 970 (Cal.
1983) (holding that “full time, permanent, nonprobationary employees”
had a protected property interest in their continued employment where the
city’s personnel rules stated that the employees could be discharged only
for certain enumerated causes); Mendoza v. Regents of Univ. of Cal.,
144 Cal. Rptr. 117, 118, 120–22 (Ct. App. 1978) (holding that a “full-time
career employee” of the UCSF medical center had a protected property
interest in her continued employment); Skelly v. State Personnel Bd., 539
P.2d 774, 776, 784 (Cal. 1975) (holding that a physician in the state
Department of Health Care Services who was a “permanent civil service
employee[]” had a protected property interest in his continued
employment); see also Portman v. Cnty. of Santa Clara, 995 F.2d 898,
904–05 (9th Cir. 1993) (holding that a public defender did not have a
property right in his job where city and state law provided that the public
defender serves at the will of the Board of Supervisors).
12        BLANTZ V. CAL. DEP’T OF CORR. & REHAB.

notice, and that it could terminate the agreement immediately
if the CDCR requests that Blantz be removed from the
placement, which is what happened here.

    Nevertheless, Blantz argues that the documents she
received during her orientation created an entitlement to her
continued placement with CDCR absent good cause to
terminate her. These documents do not support Blantz’s
claim that she could be terminated only for cause after notice
and a hearing.5

    The orientation documents explain the CDCR’s peer
review procedures, which are used both for periodic
performance assessments and, when appropriate, for
discipline. However, none of the documents states that
independent contract nurses have tenure or that they can be
fired only for cause. Furthermore, although termination can

  5
    The defendants argue that regardless of their content, the orientation
documents cannot create a protected property interest because “[u]nder
California law, the terms of public employment are governed entirely by
statute, not by contract, and hence, ‘as a matter of law, there can be no
express or implied-in-fact contract . . . which restricts the manner or
reasons for termination of [public] employment.’” Portman, 995 F.2d at
905 (quoting Summers v. City of Cathedral City, 275 Cal. Rptr. 594, 605
(Ct. App. 1990)). Under Portman, defendants argue, Blantz can have
tenure in her nursing position only if a statute confers such a right on her,
and California statutes provide tenure only to those who are employed as
part of the regular civil service. See Cal. Const. art VII, § 1; Cal. Gov’t
Code § 18500, et seq. Blantz counters that Portman concerns only state
employees, not independent contractors. Because no statute governs the
rights of California’s independent contractors, she argues, the court should
return to the principles in Board of Regents and Sindermann to determine
if she has a protected property interest. We need not resolve this question,
because even if independent contractors could have a property interest in
their continued position derived solely from contract, the pertinent
documents in this case do not create such an entitlement.
        BLANTZ V. CAL. DEP’T OF CORR. & REHAB.               13

occur as a result of the performance review procedures
detailed in the orientation documents, the documents do not
guarantee that every termination must be preceded by a peer
review process or any other specified departmental
procedures.

    We hold that a state agency does not create
constitutionally protected property interests for its
independent contractors simply by instituting performance
review procedures. Even assuming independent contractors
can ever have constitutionally protected property interests in
their positions, something more is required: either an
affirmative grant of tenure or a guarantee from the
government that termination can occur only for cause.
Absent such assurances, there is no cognizable basis for an
independent contractor to assert an entitlement to her
continued position that is constitutionally protected. Because
Blantz’s orientation documents did not contain such
assurances, we affirm the district court’s dismissal of Blantz’s
federal deprivation of property claim.

  B. Denial of a Liberty Interest Without Due Process

    Blantz’s other federal cause of action alleges that the
CDCR and Ruddy deprived her of a liberty interest – her
ability to obtain employment as a nurse – without due process
by giving negative job references that effectively barred her
from any employment in the CDCR. A “public employer can
violate an employee’s rights by terminating the employee if
in so doing, the employer makes a charge ‘that might
seriously damage [the terminated employee’s] standing and
associations in his community’ or ‘impose[s] on [a terminated
employee] a stigma or other disability that foreclose[s] his
freedom to take advantage of other opportunities.” Tibbetts
14        BLANTZ V. CAL. DEP’T OF CORR. & REHAB.

v. Kulongoski, 567 F.3d 529, 536 (9th Cir. 2009) (alterations
in original) (quoting Bd. of Regents, 408 U.S. at 573).6

    The district court correctly noted, however, that the
liberty interests protected by the Fourteenth Amendment are
implicated only when the government’s stigmatizing
statements effectively exclude the employee completely from
her chosen profession. Stigmatizing statements that merely
cause “reduced economic returns and diminished prestige, but
not permanent exclusion from, or protracted interruption of,
gainful employment within the trade or profession” do not
constitute a deprivation of liberty. Stretten v. Wadsworth
Veterans Hosp., 537 F.2d 361, 366 (9th Cir. 1976); see also
Roth v. Veteran’s Admin., 856 F.2d 1401, 1411 (9th Cir.
1988), overruled on other grounds by Garcetti v. Ceballos,
547 U.S. 410 (2006). “[P]eople do not have liberty interests
in a specific employer,” Llamas v. Butte Cmty. Coll. Dist.,
238 F.3d 1123, 1128 (9th Cir. 2001), or in a civil service
career generally, see Clemente v. United States, 766 F.2d
1358, 1365–66 (9th Cir. 1985). Thus, stigmatizing statements
do not deprive a worker of liberty unless they effectively bar
her from all employment in her field. See Roth v. Veteran’s
Admin., 856 F.2d at 1411 (holding that no liberty interest was
implicated because “Roth has set forth no facts in the


  6
    Accusations of dishonesty or immorality are sufficiently stigmatizing
to implicate a liberty interest, but less severe accusations must be analyzed
on a case-by-case basis, and allegations of mere incompetence or inability
are not sufficient. See Roth v. Veteran’s Admin., 856 F.2d 1401, 1411 (9th
Cir. 1988), overruled on other grounds by Garcetti v. Ceballos, 547 U.S.
410 (2006); Stretten v. Wadsworth Veterans Hosp., 537 F.2d 361, 365–66
(9th Cir. 1976). Blantz alleges, on information and belief, that the poor
recommendation she received included “unwarranted and false
information concerning her reputation for honesty and/or morality,” which
we will accept as true for the purpose of the motions to dismiss.
        BLANTZ V. CAL. DEP’T OF CORR. & REHAB.              15

complaint or in the affidavits indicating that the defendants
stigmatized him to the extent of foreclosing his opportunity
to practice his chosen profession”).

     Relying on Board of Regents, Blantz argues that complete
exclusion from government employment is a sufficient injury
to constitute a deprivation of liberty and that exclusion from
one’s entire field in both the public and private sector is not
required. Indeed, Board of Regents noted that it “would be a
different case” if the defendants had “invoke[d] any
regulations to bar the respondent from all other public
employment in state universities.” Bd. of Regents, 408 U.S.
at 573–74; see also id. at 574 (“[T]o be deprived not only of
present government employment but of future opportunity for
it is certainly no small injury.” (quoting Joint Anti-Fascist
Refugee Comm. v. McGrath, 341 U.S. 123, 185 (1951)
(Jackson, J., concurring))). Even so, the defendants here are
not alleged to have precluded Blantz from all government
employment, only employment with the CDCR. Blantz
allegedly has been barred from employment with one division
of the state government; but she is free to seek other nursing
positions with the state. Thus, she has not alleged an
unconstitutional deprivation of liberty. See Llamas, 238 F.3d
at 1128 (holding that the government had not deprived
plaintiff of liberty when plaintiff was barred from future
employment with one community college district, but was
free to pursue employment elsewhere).

   Blantz has not alleged that she has been unable to find
work as a nurse, only that she has been unable to obtain work
16        BLANTZ V. CAL. DEP’T OF CORR. & REHAB.

with the CDCR.7 Because Blantz’s liberty interest is in her
profession as a nurse, not her placement with a particular
employer, see Llamas, 238 F.3d at 1128, this allegation is
insufficient to trigger the due process protections of the
Fourteenth Amendment. We therefore affirm the district
court’s dismissal of Blantz’s federal deprivation of liberty
claim.

             C. State Law Claims Against Dr. Hill

    In February 2006, the federal district court presiding over
the Plata v. Schwarzenegger litigation placed the California
prison medical care system into receivership and gave the
Receiver complete authority over the prison health care
system, including the power to hire and fire employees and
contract personnel. See Order Appointing Receiver, Plata v.
Schwarzenegger, No. 01-1351-TEH (N.D. Cal. Feb. 14,
2006), ECF No. 473.8 With approval from the Plata district
court, the Receiver hired Hill to function as the Receiver’s
Chief Medical Officer, and Hill became a member of the
Governing Body of the CDCR. See Receiver’s First Bi-
Monthly Report, Plata v. Schwarzenegger, No. 01-1351-TEH



  7
    When the district court dismissed the deprivation-of-liberty claim the
first time, it held that Blantz’s failure to allege that she was unable to find
any work in her chosen profession was one of the deficiencies. Blantz’s
second amended complaint did not allege that Blantz was unable to find
any work as a nurse, nor does she argue that further leave to amend could
cure this defect.
 8
   Plata v. Schwarzenegger is a class action lawsuit brought by California
state prisoners to “challenge deficiencies in prison medical care that
allegedly violated the Eighth Amendment and the Americans with
Disabilities Act.” 603 F.3d 1088, 1090 (9th Cir. 2010).
          BLANTZ V. CAL. DEP’T OF CORR. & REHAB.                      17

(N.D. Cal. July 5, 2006).9 Hill removed Blantz’s lawsuit
from state court to federal court on the basis of federal
question jurisdiction and based on his position as an agent of
the Receiver, a federal officer.

    The only allegations that mention Hill are that, “on
information and belief,” he “direct[ed]” the other defendants
to take the actions that form the basis of the complaint. For
example, Blantz alleges: “On information and belief, the
CDCR’s failure to notify Plaintiff of th[e] negative
assessment was at the direction of defendants WINSLOW,
DOS SANTOS CHIN [sic], RITTER, HILL and DOES 1–20
inclusive.”

    Conclusory allegations such as these are insufficient to
state a claim against Hill. See Ashcroft v. Iqbal, 556 U.S.
662, 686 (2009) (“[T]he Federal Rules do not require courts
to credit a complaint’s conclusory statements without
reference to its factual context.”). A complaint will not
survive a motion to dismiss if it “tenders naked assertions
devoid of further factual enhancement.” Id. at 678 (alteration
and internal quotation marks omitted). Blantz’s complaint
does not contain any specific factual allegations regarding
Hill’s involvement in the actions giving rise to this lawsuit:
the negative performance review, the termination of her
placement, the failure to provide notice of these decisions and
the negative job references. Although Hill is alleged to have
“directed” the other defendants to take these actions, no
factual assertions support this allegation, and the conclusory
allegations are insufficient on their own to defeat a motion to
dismiss. See Chavez v. United States, 683 F.3d 1102, 1110

 9
   We take judicial notice of the Receiver’s First Bi-Monthly Report. See
Fed. R. Evid. 201(c).
18      BLANTZ V. CAL. DEP’T OF CORR. & REHAB.

(9th Cir. 2012) (discounting the “wholly conclusory
allegation that the supervisory defendants ‘personally
reviewed and, thus, knowingly ordered, directed, sanctioned
or permitted’” traffic stops that allegedly violated the Fourth
Amendment).

    Moreover, the allegation that Hill – the Chief Medical
Officer of the Receiver and a member of the Governing Body
of the CDCR – had any role in or knowledge of the decision
to terminate Blantz or give her a negative reference is not
“plausible on its face.” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 570 (2007) (dismissing a case where the
plaintiffs’ allegations had “not nudged their claims across the
line from conceivable to plausible”). “Determining whether
a complaint states a plausible claim for relief will . . . be a
context-specific task that requires the reviewing court to draw
on its judicial experience and common sense.” Iqbal,
556 U.S. at 679. It is plausible that the CDCR employees
who made the decisions and took the actions Blantz
complains of did so at the direction of their immediate
superiors. But common sense requires us to reject the
allegation that the Chief Medical Officer for the state-wide
prison system, who sits on the Governing Body, was
personally involved in the decision to terminate Blantz as an
independent contractor nurse at Calipatria state prison or to
give her a negative job reference. In light of the threadbare
allegations of Hill’s personal involvement and the inherent
implausibility of the allegations, Blantz’s attempt to hold him
liable does not satisfy the pleading standards of Rule 8, as
described in Iqbal and Twombly. The district court properly
dismissed the entire lawsuit against Hill.
        BLANTZ V. CAL. DEP’T OF CORR. & REHAB.                19

                     D. Leave to Amend

    Blantz argues that she should have been given leave to
amend her complaint to state causes of action against Hill.
She argues that she could allege other, similar instances of the
CDCR terminating health care providers and practitioners
without notice or a hearing in violation of their rights, and she
could allege Hill’s knowledge of these instances and failure
to take any action to prevent further violations of this nature.
From Blantz’s description of the proposed amendments,
however, it appears the new allegations she envisions would
merely be additional conclusory allegations of the sort that
are insufficient under Iqbal and Twombly. The district court
therefore did not abuse its discretion in denying Blantz leave
to amend.

    AFFIRMED.